Citation Nr: 1002746	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 31, 2007 
for the grant of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The Veteran had active duty service from May 1977 to May 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  A claim for a total disability rating based upon 
individual unemployability was received on October 31, 2007.

2.  VA medical records demonstrate that the Veteran was 
unable to work due to service-connected disabilities in the 
year prior to October 31, 2007.


CONCLUSION OF LAW

The criteria for an effective date of October 31, 2006 for 
the grant of TDIU are met.   38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a December 2007 letter, the RO informed the Veteran of the 
information and evidence required to establish entitlement to 
a TDIU.  The Veteran was advised what evidence VA would be 
responsible for obtaining in support of his claim and what 
evidence VA would assist him in obtaining.  This letter 
explained how disability ratings and effective dates are 
determined.  A March 2008 rating decision granted a TDIU.  
The Veteran submitted a notice of disagreement in April 2008 
in which he raised a claim for an earlier effective date.  
Subsequently, the RO addressed the Veteran's effective date 
claim in a May 2008 Statement of the Case.  In Dingess, the 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service- connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the 
RO must issue a Statement of the Case (SOC).  Id.  The May 
2008 SOC fulfilled these requirements.

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of his claim.  The pertinent 
medical records required to decide the claim have been 
obtained and associated with the claims file.  The Veteran 
was afforded a VA examination, from which a medical opinion 
was obtained.

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Analysis of Claim

A.  Legal Criteria

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2009).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. 3.400 (2009).

If an increase in disability occurred within one year prior 
to the date of claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of claim.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (a) (2009).  A claim 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).

VA regulations provide that a veteran may receive benefits by 
filing an informal claim. Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155 (2009).  Such an informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. Id.

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2009). The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2009).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2009).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 
2001 (July 6, 2001).

B.  Analysis

An April 2005 rating decision granted service connection for 
hypertension and assigned a zero percent evaluation.  The 
April 2005 decision granted service connection for ischemic 
heart disease and assigned a 60 percent evaluation, effective 
April 20, 2004.  The Veteran's combined evaluation, effective 
April 20, 2004 was 90 percent.  The schedular criteria for a 
TDIU were met as of April 20, 2004.  

The RO notified the Veteran of the rating decision in an 
April 2005 letter.  Under the heading, "Are you entitled to 
additional benefits" the letter stated that the Veteran 
might be entitled to additional benefits if unable to secure 
and follow a substantially gainful occupation.  The Veteran 
was advised to return the enclosed VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) if he believed he qualified.

The Veteran submitted a claim for a TDIU to the RO on October 
31, 2007.  The Veteran indicated that he last worked full 
time in June 2002.  He reported that his service-connected 
traumatic arthritis prevented him from securing or following 
a substantially gainful occupation. 

The Veteran had a VA examination in January 2008.  The 
examination report noted that the Veteran was last employed 
in July 2003.  The VA examiner indicated that the Veteran's 
primary problem was lack of stamina and chronic fatigue.  The 
examiner noted that this was a cumulative problem related to 
ischemic heart disease with mild dyspnea on exertion and 
leukemia and sleep apnea.  The examiner opined that even 
sedentary work would be problematic for the Veteran.  

The Board notes the Veteran's assertion that an effective 
date of April 20, 2004 is warranted.  While the schedular 
criteria for a TDIU were met as of April 20, 2004,  a claim 
for a TDIU was first received on October 31, 2007.  The 
effective date of an increased disability rating, which as 
indicated by the Court in Hurd, includes a claim for a TDIU, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An effective date for an increased 
disability rating may be assigned at the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
of such date.  38 C.F.R. § 3.400(o)(2).    

The 2008 VA examination indicated that the Veteran last 
worked in 2003 and could not perform even sedentary work due 
to his service-connected disabilities.  Based on this 
evidence,  the Board finds that it was factually 
ascertainable that the Veteran was unemployable due to his 
service-connected disabilities in the year prior to his TDIU 
claim.  Accordingly, the Veteran is entitled to an effective 
date of October 31, 2006 for the grant of a TDIU.  38 
U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an effective date of October 31, 2006 for the 
grant of a total disability rating based upon individual 
unemployability (TDIU) is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


